IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-60814
                           Summary Calendar



         STANTON J. FOUNTAIN, III, by and through his father
              and next friend, STANTON J. FOUNTAIN, JR.,

                                                Plaintiff-Appellee,

                                versus

                   BOARD OF TRUSTEES OF THE BILOXI
                 MUNICIPAL SEPARATE SCHOOL DISTRICT,

                                               Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 1:99-CV-433-GR
                          --------------------
                              July 12, 2000

Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

     The defendant, Board of Trustees of the Biloxi Municipal

Separate School District (“Board”), noticed an appeal from an award

of attorney’s fees imposed sua sponte for the Board’s removal of

this case to federal court. The district court determined that the

plaintiff’s motion to remand should be granted and ordered the

Board’s attorneys - not the Board - to pay $1,200 in attorney’s

fees.    The court did not state the legal basis for the award but

excluded Rule 11 so presumably relied on 28 U.S.C. § 1447(c).

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Only the party aggrieved has standing to appeal.              In re Sims,

994 F.2d 210, 213 (5th Cir. 1993).            As the party aggrieved by the

district court’s order, the Board’s attorneys, Adams & Reese, have

standing to appeal.          But they have not; only the Board has.

Although Adams & Reese is not named as the appellant, the court has

jurisdiction to hear this appeal because there is only one order

appealed      from   and   only   one   aggrieved      party,   so   that   it    is

objectively clear from the notice of appeal that Adams & Reese is

appealing the fee order.          Fed. R. App. P. 3(c)(4); Garcia v. Wash,

20 F.3d 608, 609 (5th Cir. 1994).

       There is no automatic entitlement to attorney’s fees in a case

of improper removal.         Valdes v. Wal-Mart Stores, Inc., 199 F.3d
290, 292 (5th Cir. 2000).           A district court’s decision to award

attorney’s fees is reviewed for an abuse of discretion.                 Id.      The

propriety of the defendant’s removal is central to the decision to

award fees, but the defendant’s motive for removing the case is not

relevant.      Id. at 292-93; Miranti v. Lee, 3 F.3d 925, 928 (5th Cir.

1993).       This court evaluates “the objective merits of removal at

the time of removal.”        Valdes, 199 F.3d at 293, Miranti, 3 F.3d at

928.   An award of attorney’s fees is not proper when the defendant

has “objectively reasonable grounds to believe the removal was

legally proper.”       Valdes, 199 F.3d at 293; Miranti, 3 F.3d at 929.

       The    plaintiff’s    complaint       alleged    violations    of    school

district rules, Mississippi law, and the U.S. Constitution, and

plaintiff claimed relief under 42 U.S.C. § 1983. The Board removed

the case pursuant to 28 U.S.C. § 1441(b), asserting federal-


                                         2
question jurisdiction under 28 U.S.C. § 1331 and supplemental

jurisdiction under 28 U.S.C. § 1367(a).

     The    federal    district   court   had   concurrent   original

jurisdiction with the state court to hear the plaintiff’s federal

claims.    Home Builders Ass’n of Miss. v. City of Madison, Miss.,

143 F.3d 1006, 1012, n.32 (5th Cir. 1998); Flores v. Edinburg

Consol. Indep. Sch. Dist., 741 F.2d 773, 777, n.5 (5th Cir. 1984).

This action was removable.   28 U.S.C. § 1441(a); City of Chicago v.

International College of Surgeons, 522 U.S. 156, 163 (1997);

Baldwin v. Sears, Roebuck & Co.. 667 F.2d 458, 459-60 (5th Cir.

1982).    The district court also had supplemental jurisdiction over

Fountain’s state-law claims at the time of removal.      28 U.S.C. §

1367(a); City of Chicago, 522 U.S. at 164-66. Therefore, there was

an objectively reasonable basis for removal, hence the award was an

abuse of discretion.

     The decision of the district court awarding attorney’s fees is

VACATED.




                                   3